The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Amendment

	In response to the Amendment received on 4/10/2020, the examiner has carefully considered the amendments.  


Response to Amendment

	In response to the Amendment received on 8/04/2021, the examiner has carefully considered the amendments.  The rejections of claims 18-24 under 35 UCS 112(a) and under 35 USC 112(b) has been overcome by applicant’s arguments and are withdrawn.   

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 8/04/2021, with respect to the rejection(s) of claim(s) 18-19, 22, and 24 under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Dean et al (9,688,023), as evidenced by Schmerling et al (2,924,561) have been fully considered and are persuasive.  Dean et al (9,688,023) does not qualify as prior art.   The rejection of claims 18-19, 22, and 24 under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Dean et al (9,688,023), as evidenced by Schmerling et al (2,924,561) has been withdrawn.  



Terminal Disclaimer

The terminal disclaimer filed on 8/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,183,477 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:  This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as being authorized to act on behalf of the juristic entity.
The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or an agent of record. 37 CFR 1.321 (a) and (b). And has failed to state his/her capacity to sign for the juristic entity, and he/she has not been established as being authorized to act on behalf of the applicant.
The Double Patenting rejection still stands until a proper Terminal Disclaimer is filed.  No additional fee is required with resubmission.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,183,477. Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to comprise overlapping subject matter.  The instant claims are for a photoinitiator package while the claims of US’477 are for a method of use in tissue engineering applications.  However, it can be seen in the method of US’477 uses the same photoinitiator package used in the dependent claims of the instant claims, i.e., the combination of BAPO (claims 2-3 and 5-6) and bis (eta.5-2-4-cyclopentadien-1-yl)-bis(2,6-difluor-3-(1H-pyrool-1-yl)-phenyl) . 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        


SMc